DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgement
Applicant’s application filed on August 5, 2019 is acknowledged. Accordingly claims 1-18 remain pending and have been examined.

Claim Objections
Claims 17 and 18 objected to because of the following informalities:  Claims 17 and 18 depend on non-existing claim 23.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 5-10 and 13-15, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kijima et al (hereinafter “Kijima”) U.S. Patent Application Publication No. 2010/0180125 A1 in view of Takashima U.S. Patent Application Publication No. 2006/0195911 A1

As per claims 1 and 9, Kijima discloses a method for operating a media player to provide end-use differentiation in digital media, comprising:
extracting a set of identifiers from a digital medium holding an encoded video content, using a media player (see fig. 9, which discloses read UID S11; 0071, which discloses that “The information terminal unit 30 reproduces data from the disc 100 (at step S10). The UID is read from the disc 100 (at step S11).  After the UID has been read, at step S12, the information terminal unit 30 is automatically connected to the management server 20 through the Internet 31.  The UID that has been read from the disc 100 is transmitted to the management server 20 (in SEQ 10)”);
transmitting the set of identifiers to an identification service to obtain status information indicating a title for the video content, an authorization status of the digital medium, and an end-use designation for the digital medium selected from rental or sell-through (see fig. 9, 0071, which discloses that “The UID that has been read from the disc 100 is transmitted to the management server 20 (in SEQ 10)”; 0073, which discloses that “The management server 20 extracts the use limit information for the contents recorded on the disc 100 on which the UID has been recorded from the searched management information.  At step S22, the extracted use limit information is transmitted to the information terminal unit 30 (in SEQ 11); 0074, which discloses that “The information terminal unit 30 prompts the user to select the use mode of the disc 100 loaded into the information terminal unit 30 and reproduced at step S10 on a display means thereof in accordance with the received use limit information (at step S14)”; 0075; 0098; 0104; 0084); and
controlling at least one function of the media player used to provide video output from the media player, in response to the status information (0073, which discloses that “The management server 20 extracts the use limit information for the contents recorded on the disc 100 on which the UID has been recorded from the searched management information.  At step S22, the extracted use limit information is transmitted to the information terminal unit 30 (in SEQ 11); 0074, which discloses that “The information terminal unit 30 prompts the user to select the use mode of the disc 100 loaded into the information terminal unit 30 and reproduced at step S10 on a display means thereof in accordance with the received use limit information (at step S14)”; 0075; 0098; 0104; 0084).
Alternatively Takashima discloses a method comprising:
extracting a set of identifiers from a digital medium holding an encoded video content, using a media player (see figs. 1 and 16; 0014, which discloses that “The data processor may obtain, as the identification information, at least one of a studio ID, which serves as an identifier of a studio, which is an entity for providing the content included in the content management unit, a package ID or a volume ID, which serves as identification information concerning a manufacturing unit of the information recording medium, and a content management unit ID, which serves as an identifier of the content management unit, from the information recording medium, and may send the identification information to the access destination”)
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Kijima and incorporate the method, comprising: extracting a set of identifiers from a digital medium holding an encoded video content, using a media player in view of the teachings Takashima in order to enhance efficient search of stored information and ensure security of the digital disc information

As per claims 2, and 10, Kijima failed to explicitly disclose the method, wherein extracting the set of identifiers comprises extracting five identifiers comprising a volume name, a book type, and a time stamp for the digital medium, a file directory hash, and a watermark description.
Takashima discloses the method, wherein extracting the set of identifiers comprises extracting five identifiers comprising a volume name, a book type, and a time stamp for the digital medium, a file directory hash, and a watermark description (0014).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Kijima and incorporate the method, wherein extracting the set of identifiers comprises extracting five identifiers comprising a volume name, a book type, and a time stamp for the digital medium, a file directory hash, and a watermark description in view of the teachings Takashima in order to enhance efficient search of stored information and ensure security of the digital disc information

As per claims 5 and 13, Kijima further discloses the method, further comprising disabling play of the video content in response to the authorization status indicating the digital medium is not authorized for play (see fig. 8B; 0055; 0076).

As per claims 6 and 14, Kijima further discloses the method, further comprising enabling play and copying of the video content, in response to the authorization status indicating the digital medium is authorized for play and the end-use designation is for sell-through (see fig. 8; 0061; 0068; 0070; 0075).

As per claims 7 and 15, Kijima further discloses the method, further comprising enabling play and disabling copying of the video content, in response to the authorization status indicating the digital medium is authorized for play and the end-use designation is for rental (see fig. 8; 0061; 0068; 0070; 0075).

As per claim 8, Kijima further discloses the method, further comprising selecting a message for outputting from the video player, in response to the status information (0076).

Claims  3-4 and 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over   as applied to claim 2 and 10 above, and further in view of Beaverson et al (hereinafter “Beaverson”) U.S. Patent Application Publication No. 2017/0235749 A1

As per claims 3 and 11, Kijima and Takashima failed to explicitly disclose the method, further comprising decoding and hashing a file directory of the digital medium to obtain the file directory hash.
Beaverson discloses the method, further comprising decoding and hashing a file directory of the digital medium to obtain the file directory hash (see claim 45).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Kijima and incorporate the method, further comprising decoding and hashing a file directory of the digital medium to obtain the file directory hash in view of the teachings Beaverson in order to enhance security of the digital disc information

As per claim 4 and 12, Kijima failed to explicitly disclose the method, further comprising processing the video content using a watermark-reading tool to obtain the watermark description.
Beaverson discloses the method, further comprising processing the video content using a watermark-reading tool to obtain the watermark description (0429).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Kijima and incorporate the method, further comprising processing the video content using a watermark-reading tool to obtain the watermark description in view of the teachings of Beaverson in order to enhance security of the digital disc

Claims 16-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kijima et al (hereinafter “Kijima”) U.S. Patent Application Publication No. 2010/0180125 A1 in view of Takashima U.S. Patent Application Publication No. 2006/0195911 A1 and/or Beaverson et al (hereinafter “Beaverson”) U.S. Patent Application Publication No. 2017/0235749 A1

As per claim 16, Kijima discloses a method for enabling end-use differentiation in digital media, comprising:
encoding a digital medium with video content (0032, which discloses that “According to the present invention, with a data recording medium on which copyrighted content data and unique identification information that identifies an individual are pre-recorded and on which external data cannot be recorded (for example, a CD), the identification information and license information of the content data are correlatively registered to a server”); 
determining a set of identifiers for the digital medium, comprising a volume name, a book type, and a time stamp for the digital medium, a file directory hash, and a watermark description; and
registering the set of identifiers in an electronic registry associated with an end-use designation for the digital medium selected from rental or sell-through (0032, which discloses that “According to the present invention, with a data recording medium on which copyrighted content data and unique identification information that identifies an individual are pre-recorded and on which external data cannot be recorded (for example, a CD), the identification information and license information of the content data are correlatively registered to a server”).
What Kijima does not explicitly teach is:
determining a set of identifiers for the digital medium, comprising a volume name, a book type, and a time stamp for the digital medium, a file directory hash, and a watermark description
Takashima and/or Beaverson discloses the method comprising:
determining a set of identifiers for the digital medium, comprising a volume name, a book type, and a time stamp for the digital medium, a file directory hash, and a watermark description (see Takashima: 0017, which discloses that “The data processor calculates a hash value of a certificate stored in the first information recording medium, and verifies the calculated hash value against a hash value stored in a content certificate corresponding to the first content, and on the condition that the calculated hash value and the hash value stored in the content certificate coincide with each other, the data processor performs the content playback processing by using the first content and the second content.”; 0018; 0025; 0030; 0293; 0306; Beaverson: see claim 44, which discloses generate a directory hash of the directory object derived at least from a content of the directory object”)
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Kijima and incorporate the method, comprising determining a set of identifiers for the digital medium, comprising a volume name, a book type, and a time stamp for the digital medium, a file directory hash, and a watermark description in view of the teachings of Takashima and/or Beaverson in order to ensure proper identification and security of the digital disc

As per claim 17, Kijima failed to explicitly disclose the method, further comprising determining the file directory hash by hashing a file directory of the digital medium using a hashing algorithm.
Beaverson discloses the method, further comprising determining the file directory hash by hashing a file directory of the digital medium using a hashing algorithm (see claim 45)
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Kijima and incorporate the method, comprising determining the file directory hash by hashing a file directory of the digital medium using a hashing algorithm in view of the teachings of Beaverson in order to ensure proper identification and security of the digital disc

As per claim 18, Kijima failed to explicitly disclose the method, further comprising altering the video content according to the watermark description.
Beaverson discloses the method, further comprising altering the video content according to the watermark description (0429).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Kijima and incorporate the method, further comprising altering the video content according to the watermark description in view of the teachings of Beaverson in order to enhance security of the digital disc

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on (571) 272 – 6709.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        March 9, 2021